 


110 HR 1478 IH: To amend the Morris K. Udall Scholarship and Excellence in National Environmental and Native American Public Policy Act of 1992 to provide funds for training in tribal leadership, management, and policy, and for other purposes.
U.S. House of Representatives
2007-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1478 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2007 
Mr. Grijalva (for himself, Mr. Udall of Colorado, and Mr. Pastor) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Morris K. Udall Scholarship and Excellence in National Environmental and Native American Public Policy Act of 1992 to provide funds for training in tribal leadership, management, and policy, and for other purposes. 
 
 
1.Native Nations leadership, management, and policy 
(a)FindingsCongress finds that— 
(1)the policy of the United States favors self-determination for Indian tribes; 
(2)consistent with the policy described in paragraph (1), Indian tribes are increasingly taking control of the affairs of the tribes in order to realize in practice most of the status afforded the tribes in treaties, court decisions, and legislation; 
(3)as a result of the increasing control of the tribes, tribes require enhanced leadership preparation and greater access to information relating to research and analysis of successful models for tribal government and business operations, similar to the information regularly available to Federal, State, and local government agencies; 
(4)enabling Indian tribes to develop strong leadership and governing policy is consistent with Federal policy supporting tribal self-determination and increases the likelihood that tribal governments will achieve political and economic self-determination; and 
(5)during the last 5 years, the Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation, in cooperation with the Native Nations Institute at the University of Arizona, pursuant to section 6(7) of the Morris K. Udall Scholarship and Excellence in National Environmental and Native American Public Policy Act of 1992 (20 U.S.C. 5604(7)), has provided to Indian tribes the leadership and management training, policy analysis, and research of the quality and type required to assist Indian tribes to achieve self-determination. 
(b)DefinitionsSection 4 of the Morris K. Udall Scholarship and Excellence in National Environmental and Native American Public Policy Act of 1992 (20 U.S.C. 5602) is amended— 
(1)by redesignating paragraphs (6) through (9) as paragraphs (7) through (10), respectively; and 
(2)by inserting after paragraph (5) the following: 
 
(6)the terms Indian tribe and tribe have the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b);. 
(c)Authorization of appropriationsSection 13 of the Morris K. Udall Scholarship and Excellence in National Environmental and Native American Public Policy Act of 1992 (20 U.S.C. 5609) is amended by striking subsection (c) and inserting the following: 
 
(c)Training in tribal leadership, management, and policy 
(1)In generalThere is authorized to be appropriated to carry out section 6(7)— 
(A)$500,000 for each of fiscal years 2008 and 2009; 
(B)$750,000 for fiscal year 2010; and 
(C)$1,000,000 for each of fiscal years 2011 and 2012. 
(2)LimitationsAn appropriation made pursuant to this subsection shall not be subject to section 7(c).. 
 
